Dissenting Opinion by
Mr. Chief Justice Bell :
I agree with the majority’s statement of the law— except the partial quotation from Schwab v. Cornell, 306 Pa. 536, 539, 160 A. 449, 450, which is too broad and general. However, I disagree with their application to the facts in this case. The interpretation and application made by the majority opens wide the door to fraud and perjury by one who ignorantly or carelessly or with intent to derive an advantage therefrom, sleeps on his rights beyond the Statute of Limitations. For this reason I would affirm the judgment of the lower Court.